CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (“1933 Act”), Neuberger Berman Equity Funds (1933 Act File No. 002-11357; 1940 Act File No. 811-00582) (“Registrant”) hereby certifies (a)that the forms of the prospectuses that would have been filed under Rule 497(c) under the 1933 Act with respect to the series of the Registrant and the classes thereof listed on Schedule A attached hereto would not have differed from those contained in Post-Effective Amendment No.154 (“Amendment No.154”) to the Registrant’s Registration Statement, (b) that the forms of the statements of additional information that would have been filed under Rule 497(c) under the 1933 Act with respect to the series of the Registrant and the classes thereof listed on Schedule B attached hereto would not have differed from those contained in Amendment No.154 to the Registrant’s Registration Statement and (c)that Amendment No.154 was filed electronically. Dated: December 20, 2010 By: /s/ Claudia A. Brandon Claudia A. Brandon Executive Vice President and Secretary SCHEDULE A SERIES CLASSES Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Class A, Class C, Class R3 and Institutional Class Neuberger Berman Focus Fund Advisor Class, Class A, Class C, Institutional Class and Trust Class Neuberger Berman Genesis Fund Advisor Class, Class R3, Institutional Class and Trust Class Neuberger Berman Guardian Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Partners Fund Neuberger Berman Small Cap Growth Fund Advisor Class, Class A, Class C, Class R3, Institutional Class and Trust Class Neuberger Berman International Fund Neuberger Berman Regency Fund Neuberger Berman Socially Responsive Fund Class A, Class C, Class R3, Institutional Class and Trust Class Neuberger Berman International Institutional Fund Institutional Class Neuberger Berman International Large Cap Fund Neuberger Berman Real Estate Fund Class A, Class C, Class R3, Institutional Class and Trust Class Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Select Equities Fund Class A, Class C and Institutional Class Neuberger Berman Large Cap Disciplined Growth Fund Class A, Class C, Class R3 and Institutional Class - 2 - SCHEDULE B SERIES CLASSES Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Class A, Class C, Class R3 and Institutional Class Neuberger Berman Focus Fund Advisor Class, Class A, Class C, Institutional Class, Investor Class and Trust Class Neuberger Berman Genesis Fund Advisor Class, Class R3, Institutional Class, Investor Class and Trust Class Neuberger Berman Guardian Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Partners Fund Neuberger Berman Small Cap Growth Fund Advisor Class, Class A, Class C, Class R3, Institutional Class, Investor Class and Trust Class Neuberger Berman International Fund Neuberger Berman Regency Fund Neuberger Berman Socially Responsive Fund Class A, Class C, Class R3, Institutional Class, Investor Class and Trust Class Neuberger Berman International Institutional Fund Institutional Class Neuberger Berman International Large Cap Fund Neuberger Berman Real Estate Fund Class A, Class C, Class R3, Institutional Class and Trust Class Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Select Equities Fund Class A, Class C and Institutional Class Neuberger Berman Large Cap Disciplined Growth Fund Class A, Class C, Class R3, Investor Class and Institutional Class - 3 -
